MEMORANDUM **
Adam Bijan appeals pro se the district court’s judgment dismissing his complaint, which alleged constitutional violations in an ongoing state court criminal proceeding. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). We affirm because Bijan has abandoned any issues regarding the dismissal of his complaint, see Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988) (deeming abandoned all issues raised in a brief not supported by argument), and because federal courts are required to abstain from interfering with pending state *894court actions, see Younger v. Harris, 401 U.S. 37, 40-41, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.